Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is a is a national phase application under 35 U.S.C. § 371 of International Application No. PCT/US2018/057932, filed October 29, 2018. which claims benefit of priority to US. Provisional Patent Application No, 62/578,263, filed October 27, 2017, and U.S. Provisional Patent Application No. 62/578,768, filed October 30, 2017 that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 11/07/2022 is acknowledged.  Claims 1-9 and 42-52 are pending and under examination.

Claim Objections 
Claims 6, 8 and 43-52 are objected to for the following informalities:
Claims 6, 8 and 43-52 are objected to as being dependent upon a rejected base claim.  These claims are not considered allowable as their corresponding base claims 1, 42 and 52 are indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(New Rejection) Claims 1, 42 and 52 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claims 1, 42 and 52 are rejected as being unclear as the claims comprise wherein clauses that recite duplicate alternatives.  For example, claim 1(b) recites the exact same limitation as claim 1(c); claim 42(a) and 42(b) recite the exact same limitation; and claim 52(a) and 52(b) recite the exact same limitation.  It is unclear as to what is being limited by the claims recitation.  Therefore, the claims are rendered indefinite.


Withdrawn Rejections

The rejection of claim 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot in view of Applicant’s cancellation of the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2, 7, and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. “Kim” (NATURE COMMUNICATIONS, 2015:1-12) in view of Faria et al., "Faria” (Rev Bras Hematol Hemoter, 2012, 34(3):212-216).
The claims are directed to a plurality of antigenically distinct engineered red blood cells (RBCs), wherein said plurality of RBCs exhibit distinct blood antigen group profiles, including at least two rare blood antigen groups.
Regarding claims 1 and 2, Kim discloses an engineered red blood cell, wherein the recombinant red blood cell (RBC) exhibits a distinct rare blood antigen group profile (abstract; "Here we convert Rh D-positive erythroid progenitor cells into D-negative cells [i.e. D-/D-] using RHD-targeting transcription activator-like effector nucleases (TALENs). After transfection of TALEN encoding plasmids, RHO-knockout clones are obtained. Erythroid-lineage cells differentiated from these knockout erythroid progenitor cells do not agglutinate in the presence of antiD reagents and do not express D antigen, as assessed using flow cytometry. Our programmable nuclease-induced blood group conversion opens new avenues for compatible donor cell generation in transfusion medicine"). 
Kim does not disclose a plurality of engineered RBCs, wherein each RBC exhibits a distinct antigen group profile. However, engineering RBCs with other distinct rare blood antigen groups was known in the art. 
For example, Faria teaches deletion of the GYPB gene results in a U- S- s- phenotype (pg 212 para 1; "Individuals who have the GYPB gene deletion are negative for the S, sand U antigens. However, the S-s-U+ var phenotype, characterized by a weak expression of the U antigen and absence of the S and s antigens on the surface of red blood cells, is associated with mutations in exon 5 [GYPB(NY) variant] or in intron 5 [GYPB(P2) variant] of the GYPB gene"; pg 213 col 2 para 5; "The absence of the 260 bp product amplification in samples phenotyped as S-s- identifies the S-s-U- phenotype related to GYPB gene deletion"). An artisan of ordinary skill in the art would have recognized that the T ALEN gene editing tools of Kim could have been utilized to delete the GYPB gene from erythroid progenitor cells to generate the U- S- s- rare blood antigen profile, enabling using these cells as reagents for characterization of subject blood samples for alloantigen antibody characterization to match with an appropriate blood donor.  With respect to claim 2, the functional characteristics of the prior art are the same of the present invention, thus, it is not inventive and considered obvious for one of ordinary skill in the art to generate a plurality of at least three or more distinct blood antigen groups.
Consequently, it would have been obvious for one of ordinary skill in the art to combine an engineered red blood cell, wherein the recombinant red blood cell (RBC) exhibits a distinct rare blood antigen group profile, D-/D-. as disclosed by Kim, with a second red blood cell (RBC) exhibits a distinct rare blood antigen group profile, U- S- s-, as disclosed by Faria.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because it would have enabled a plurality of antigenically distinct engineered red blood cells (RBCs), wherein said plurality of RBCs exhibit distinct blood antigen group profiles, including at least two rare blood antigen groups.
Regarding claim 7, Kim discloses D -/- (abstract) and Faria discloses U/S/s antigen negative (glycophorin B null) (pg 212 para 1, pg 213 col 2 para 5).
Kim does not disclose the red blood cell further comprises a surface phenotype U-, S-,s-. 
However, Faria teaches deletion of the GYPS gene results in a U- S- s- phenotype (pg 212 para 1; pg 213 col 2 para 5). An artisan of ordinary skill in the art would have recognized that the TALEN gene editing tools of Kim could have been utilized to additionally delete the GYPB gene from erythroid progenitor cells to generate the U- S- s- rare blood antigen profile, enabling using the resultant cells [D-, U- S- s-) as reagents for characterization of subject blood samples for alloantigen antibody characterization to match with an appropriate blood donor. 
Consequently, it would have been obvious for one of ordinary skill in the art to combine recombinant red blood cell has a surface phenotype D-, as taught by Kim, with U- Ss-, as disclosed by Faria.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because it would have enabled a D-, U- S- s- reagent cell to be used for characterization of subject and donor blood cells for alloantigens, or using the recombinant cell for transfusion.
Regarding claim 42, Kim discloses a recombinant red blood cell, wherein the recombinant red blood cell is characterized by the absence of at least one or more cell surface antigens on its surface (abstract; D-/D-). 
Kim does not disclose at least one or more cell surface antigens on its surface selected from a U antigen, an S antigen, an s antigen. 
However, Faria teaches deletion of the GYPB gene results in a U- S- s-phenotype and mutation or deletion of exon 5 of GYPB results in a U+ S- s- {pg 212 para 1; pg 213 col 2 para 5). 
An artisan of ordinary skill in the art would have recognized that the TALEN gene editing tools of Kim could have been utilized to delete the GYPB gene from erythroid progenitor cells to generate the U- S- s- rare blood antigen profile, enabling using these cells as reagents for characterization of subject blood samples for alloantigen antibody characterization to match with an appropriate blood donor. 
Consequently, it would have been obvious for one of ordinary skill in the art to combine a recombinant red blood cell, wherein the recombinant red blood cell is characterized by the absence of at least one or more cell surface antigens on its surface, as disclosed by Kim, with at least one or more cell surface antigens on its surface selected from a U antigen, an S antigen, an s antigen, as disclosed by Faria.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because it would have enabled a recombinant red blood cell, wherein the recombinant red blood cell is characterized by the absence of at least one or more cell surface antigen U-, S-, s-.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. “Kim” (NATURE COMMUNICATIONS, 2015:1-12) in view of Faria et al., "Faria” (Rev Bras Hematol Hemoter, 2012, 34(3):212-216) and further in view of Nakamura (US PGPUB 2014/0024118).  The teachings of Kim and Faria are outlined above and incorporated herein.
Regarding claim 3, Kim discloses erythroid progenitor cells and naturally-occurring isolated RBCs (abstract). 
Neither Kim nor Faria disclose RBCs are immortalized from naturally-occurring isolated RBCs. 
However, Nakamura discloses RBCs are immortalized from naturally-occurring isolated RBCs (para [0002]; "The present invention relates to a human erythroid progenitor cell line and a method for producing human enucleated red blood cells. More specifically, the present invention relates to a method for producing immortalized human erythroid progenitor cells (human erythroid progenitor cell line) from human blood stem cells, and a method for producing human enucleated red blood cells from a human erythroid progenitor cell line obtained by the aforementioned production method"). An artisan of ordinary skill in the art would have recognized that utilizing immortalized cells derived from naturally-occurring isolated RBCs would have enabled large scale production of cells both pre- and post- genetic modification, thus making the cells useful for therapeutic or diagnostic applications.
Consequently, it would have been obvious for one of ordinary skill in the art to combine naturally-occurring isolated RBCs, as disclosed by Kim, with immortalized from naturally-occurring isolated RBCs, as disclosed by Nakamura.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because it would have enabled large scale production of cells both pre- and post- genetic modification, thus making the cells useful for therapeutic or diagnostic applications.
Regarding claims 4 and 5, Kim discloses erythroid progenitor cells and naturally-occurring isolated RBCs (abstract) and Faria teaches deletion of the GYPS gene results in a U- S- s- phenotype (pg 212 para 1; pg 213 col 2 para 5).
Kim nor Faria do not teach transfecting a RBC with a construct expressing a transforming oncoprotein.
Nakamura, however, further discloses that the plurality of RBCs are immortalized by transfecting a naturally-occurring RBC with a construct expressing a transforming oncoprotein (para (0020]; "In addition, it has been revealed that introducing HPV-E6/E7 oncogenes into CD36-positive erythroid progenitor cells can provide a cell line, which grows in a cytokine-dependent manner").  Moreover, Nakamura discloses the cells can be produces by induced pluripotent stem cells (claim 6 of Nakamura).  One of ordinary skill in the art would have been motivated to transfect a RBC with a construct expressing a transforming oncoprotein with a reasonable expectation of success because it would have enabled large scale production of cells both pre- and post- genetic modification, thus making the cells useful for therapeutic or diagnostic applications.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	
Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F (8:00-4:00).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648